oo Oe ND OH SF WY NH =

NY NHN NY NY N NY N N NN | Ff Ff FF F FTF FF FP = 5
o ta A A kB WN |= SG 6 we NQ DH FF Ww Nn -= OF

 

 

Case 3:16-cv-00745-MMD-CBC Document 55 Filed 07/31/19 Page 1of5

AARON D. FORD

 

Attorney General
GERRI LYNN. HARDCASTLE, Bar No. 13142 Sf

Deputy Attorney General
State of Nevada _CAFILED _____ RECEIVED
Public Safety Division ——— ENTERED SERVED ON
100 N. Carson Street COUNSEUPARTIES OF RECORD

 

Carson City, Nevada 89701-4717
Tel: (775) 684-1134

 

 

 

E-mail: ghardcastle@ag.nv.gov AUG 01 20:9
Attorneys for Defendants

Renee Baker, James Dzurenda, CLERK US DISTRICT COURT

Robin Hager, John Keast, BY: DISTRICT OF NEVADA DEPUTY

 

 

 

Gregory Martin and Brian Sandoval

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA DRAG

JOHN DAVID PAMPLIN, Case No. 3:16-cv-00745-MMD-CBC

Plaintiff,

DEFENDANTS’ MOTION FOR
vs. ENLARGEMENT OF TIME TO MOVE FOR
SUMMARY JUDGMENT
WARDEN BAKER, et al.,
(First Request)
Defendants.

 

Defendants Renee Baker, James Dzurenda, Robin Hager, John Keast, Gregory Martin and Brian
Sandoval, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Gerri
Lynn. Hardcastle, Deputy Attorney General, hereby move this Honorable Court for an enlargement of
time of sixty (60) days, or up to and including Monday, September 30, 2019, to file their motion for
summary judgment.

MEMORANDUM OF PONTS AND AUTHORITIES
I. INTRODUCTION

This case is a pro se civil rights suit pursuant to 42 U.S.C. § 1983. ECF No. 8 at 1. Plaintiff,
John David Pamplin (Plaintiff), is an inmate in the lawful custody of the Nevada Department of
Corrections (NDOC). Id. Plaintiff alleges Defendants violated his rights under the Eighth and
Fourteenth Amendments to the U.S. Constitution. ECF No. 10.

//1

 
oOo Oo NBO HH Se WY NY —

Nw NY NY NY NY NO N NN NO | | -— FTF FF FTF Fe FF | =F
oN KF AN fk WY NY S&H OG 0 eH Nt DH FF Ww NHN —- &

 

 

Case 3:16-cv-00745-MMD-CBC Document55 Filed 07/31/19 Page 2 of 5

According to this Court’s Scheduling Order, motions for summary judgment are due today, July
31, 2019. Unfortunately, Defendants are unable to comply with this deadline and are seeking additional
time to move for summary judgment. Defendants’ counsel is currently preparing an answering brief
due to the Ninth Circuit Court of Appeals on August 5, 2019. See Friedman v. Woods, et al., USCA
Docket No. 19-16136 (USDC Docket No. 3:17-cv-00433-MMD-WGC), DktEntry 2-1 at 1.
Defendants’ counsel is also currently preparing for a jury trial, which is scheduled to commence on
August 12, 2019. See Gruber v. Gedney, et al., Docket No. 3:15-cv-00543-RCJ-CBC, ECF No. 142 at
1.

Furthermore, multiple attorneys in the Bureau of Litigation, Public Safety Division, have
recently left the division, and new attorneys have not yet started. The Public Safety Division is
therefore severely short-staffed at this time. The burden this has placed on the attorneys remaining in
the division, including Defendant’s counsel, is dramatic and prevents the timely filing of the NDOC
Defendants’ motion for summary judgment. Defendants’ counsel will also be leaving the division
following her upcoming trial to accept a new position in the Office of the Attorney General. Thus, a
new attorney will be assigned to represent Defendants, and this attorney will need sufficient time to
become acquainted with the case and prepare the motion for summary judgment. Defendants therefore
request an enlargement of time of sixty (60) days, or up to and including Monday, September 30, 2019,
to file their motion for summary judgment.

IL. DISCUSSION

A. Fed. R. Civ. P. 6(b)(1) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the

Court a timely request for an extension before the time fixed has expired (i.e., a request presented

2

 
o fo N DBD HW SF WY NY —

Ny NO NY NO NY N N N NO FF FF FP FEF FS oooTFrSrCLUlUCOeS Pe hlULShlUDS
Co NO AW Fk WO NY = OG 6 Oo NN DH fF Ww NY | CO

|

 

Case 3:16-cv-00745-MMD-CBC Document 55 Filed 07/31/19 Page 3 o0f5

before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992).

B. Good cause exists to enlarge the time for Defendants to respond.

Here, Defendants are requesting additional time to respond in advance of the deadline to do so.
Therefore, they must demonstrate good cause for the requested enlargement. Good cause exists to
enlarge Defendants’ time to move for summary judgment based on their counsel’s current workload.
As explained, counsel’s workload is currently quite heavy, because the Public Safety Division is
severely short-staffed at this time. Counsel’s workload is additionally heavy, because she is preparing
an answering brief due to the Ninth Circuit and preparing for trial in other cases.

Good cause exists to enlarge Defendants’ time to move for summary judgment by sixty (60)
days, because counsel will be leaving the Public Safety Division after the conclusion of her trial to
accept a new employment opportunity in the Office of the Attorney General. This will require the
assignment of a new attorney to represent Defendants, and the new attorney will need sufficient time to
become acquainted with this case prior to drafting the motion for summary judgment.

Defendants request this enlargement of time in good faith, not for the purpose of unnecessary
delay, and they do not anticipate any unfair prejudice to Plaintiff if this motion is granted.

/T1
///
//1
///
j///
/f1

 

 
oOo fo NY BH vA & WY NH —

NW NO NYO NH NY N VN NN NO | Ff Ff FP FF FF -eeolSelelUS
oD OK AW Bk WN —|=— CO OO HN DH F&F Ww NY =| O&O

 

 

 

Case 3:16-cv-00745-MMD-CBC Document 55 Filed 07/31/19 Page 4 of5

Il. CONCLUSION

Based on the foregoing, Defendants respectfully request that this Honorable Court grant

their motion and allow them an additional sixty (60) days, or up to and including Monday, September

30, 2019, to file their motion for summary judgment.

DATED this 31st day of July, 2019.

AARON D. FORD

Attorney General

  
  

CASTLE, Bar No. 13142

Attorneys for Defendants

   

TAS SO ORDERED

4,

 
